Exhibit 10.1


SIXTH AMENDMENT TO NET INDUSTRIAL LEASE

This Sixth Amendment to Lease (the “Amendment”) dated October 1, 2002 is made by
and between Jerrold D. Monkarsh and Joyce Monkarsh (“Landlord”) and Midland
Credit Management, Inc., a Kansas corporation (“Tenant”), who have entered into
this Sixth Amendment with reference to the following facts:

      A.      Landlord’s predecessors in interest, 4405 E. Baseline Road Limited
Partnership and SOFI IV-SPM Portfolio VII, and Tenant entered into that certain
Net Industrial Lease dated the 19th day of November 1997, the First Amendment to
Net Industrial Lease dated June 22, 1998, the Second Amendment to Net Industrial
Lease dated August 28, 1998, the Third Amendment to Net Industrial Lease, the
Fourth Amendment to Net Industrial Lease dated November 6, 1998, the Waiver of
Purchase Right dated November 14, 2000 and the Fifth Amendment to Net Industrial
Lease dated November 14, 2000 (the “Lease”) for approximately 62,611 square feet
of space located at 4302 & 4310 E. Broadway, including the Wood Street parking
lot, Phoenix, Arizona and as shown on the attached Exhibit “ 1”(the “Property”).

     B.      Landlord and Tenant now desire to amend the Lease by extending the
Term and other provisions of the Lease.

Therefore, it is agreed to amend the Lease as follows:

     1.      Term: The Term of the Lease is hereby extended to September 30,
2008.

      2.      Base Rent: Commencing on November 1, 2002 the monthly Base Rent
shall be as follows:

Months

--------------------------------------------------------------------------------

Monthly Amount

--------------------------------------------------------------------------------

11/01/02        $       8,703   per month NNN   12/01/02 - 03/31/03     
$28,000.00   per month NNN  04/01/03 - 09/30/03      $         0.00   per month
NNN  10/01/03 - 09/30/04      $28,000.00   per month NNN  10/01/04 - 09/30/08 
    $32,470.00   per month NNN 

      3.      Parking: Tenant shall have the exclusive use of all parking spaces
located on the Property, including the Wood Street parking lot shown on Exhibit
"1", for the Term of the Lease including any extensions of the Term as provided
for in the Option to Extend Term Lease Rider attached hereto.

     4.      Option to Extend: Tenant shall have two (2) options to extend the
Term of the Lease, each for a period of five (5) years in accordance with the
Option to Extend Term Lease Rider attached hereto and incorporated into this
Amendment. Any prior options Tenant may have had are null and void and of no
force or effect.

      5.      Tenant Improvement Allowance: Tenant may complete certain
improvements to the Property and in consideration of Tenant making such
improvements Landlord will pay Tenant $150,000.00 towards the costs of such
improvements. Such payment by Landlord shall be payable to Tenant upon full
execution of this Amendment by Landlord and Tenant. Landlord agrees that its
consent to such improvements pursuant to Section 7.5(a) of the Lease shall not
be unreasonably withheld or delayed.

     6.       Assignment and Subletting: Paragraph 12.1 of the Lease (Landlord's
Consent Required) is hereby amended by adding the following to the end of
Paragraph 12.1:

“Notwithstanding the foregoing, Tenant may assign this Lease without Landlord's
consent, to any corporation, which controls, is controlled by or is under common
control with Tenant, or to any corporation resulting from the merger of or
consolidation with Tenant (“Tenant's Affiliate”). Tenant may also sublease all
or a portion of the Property without Landlord's consent to Tenant's Affiliate.
In any such case, any Tenant's Affiliate shall assume in writing all of Tenant's
obligations under this Lease.”

     7.       Assignment and Subletting: Paragraph 12.4 of the lease (No
Financial Gain) is hereby deleted in its entirety and replaced with the
following:

“Provided Tenant has assigned or subleased the Property pursuant to the terms
and conditions contained herein and Tenant is not in default under any of the
terms and conditions of the Lease (past any applicable cure periods specified in
the Lease), Tenant shall be entitled to retain one hundred percent (100%) of any
profits Tenant receives from such assignment or sublease. Notwithstanding the
foregoing, Tenant may not collect in advance of the date such amount would be
due any rent or other amounts paid to Tenant for such assignment or sublease,
including "key" money, and all fees and other consideration paid for the
assignment or sublease, including fees under any collateral agreements, in an
amount that is greater than two (2) times the then monthly rent payable pursuant
to the Lease.”

     8.       Brokerage Commission: When this Amendment is signed by and
delivered to both Landlord and Tenant, Landlord shall pay a real estate
commission to Tenant's Broker, Grubb & Ellis Company, equal to 5% of the base
rent payable during the extended term from September 1, 2003 through September
30, 2008. Nothing contained in this Lease shall impose any obligation on
Landlord to pay a commission or fee to any party other than as provided for
herein. Landlord and Tenant each warrant that they have dealt with no other real
estate broker(s) in connection with this transaction except: no broker, who
represents Landlord and Grubb & Ellis Company, who represents Tenant.

      9.       Privilege Tax: All Arizona state and local taxes are to be paid
by Tenant and shall be added to all payments due by Tenant under the terms of
the Lease and this Amendment.

      10.       Binding Force: Submission of this Amendment is not an offer to
amend the Lease. This Amendment shall become binding upon Landlord and Tenant
only when the Amendment is fully executed and delivered by both parties hereto.
In the event Landlord or Tenant does not execute and deliver the Amendment, then
the Amendment shall be void and of no force or effect.

      11.       Ratification of the Lease: The terms of the Lease are amended to
reflect the changes set forth above. In all other respects the terms of the
Lease shall be in full force and effect. In the event of any conflict between
this Amendment and the Lease, the terms of this Amendment shall be deemed
controlling.

     12.       Capitalized Terms: Except as otherwise expressly provided herein,
the capitalized terms and phrases in this Amendment shall have the same meanings
as are given such terms in the Lease.

     13.       Authority: If Tenant is a corporation, trust, general or limited
partnership, each individual executing this Amendment on behalf of such entity
represents and warrants that he or she is a duly authorized to execute and
deliver this Amendment on behalf of said entity.

Landlord Tenant             Jerrold D. Monkarsh and Joyce Monkarsh        
Midland Credit Management, Inc., a Kansas corporation               By: /s/
Jerrold D. Monkarsh       By: /s/ Carl C. Gregory, III  Jerrold D. Monkarsh,
individually and as agent            for Joyce Monkarsh                     
Its: President                                     Date: October 16, 2002 